Citation Nr: 1728348	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-01 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for a kidney disability due to exposure to contaminated water at Camp Lejeune.

2. Entitlement to service connection for a respiratory disability, to include as due to exposure to Agent Orange, exposure to contaminated water at Camp Lejeune, and/or exposure to asbestos.

3. Entitlement to service connection for an anal abscess, to include as due to exposure to Agent Orange, exposure to contaminated water at Camp Lejeune, and/or exposure to asbestos.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1964 to September 1968, to include service in the Republic of Vietnam and Camp Lejeune, North Carolina.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia (Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied the Veteran's service connection claims on appeal.  

Specifically, the February 2011 rating decision denied the Veteran's claim for service connection for exposure to TCEs and PCEs, reasoning that such exposure is not a compensable disability.  The Veteran timely appealed.  During the appeal period, the Veteran filed a supplemental claim for service connection for a kidney condition due to TCE and PCE exposure.  See Supplemental Claim dated December 12, 2014.  In a July 2015 rating decision, the AOJ denied the Veteran's claim for service connection for a kidney condition, reasoning that there was no evidence of a kidney condition in service.  

Although the AOJ adjudicated the claim for a kidney condition as a new and separate claim, the Board concludes that the Veteran's 2014 supplemental service connection claim for a kidney condition is an extension of his original claim of service connection for exposure to TCEs and PCEs.  Based on the record, it cannot be said that the Veteran's original service connection claim was premised on a disability other than his kidney condition.  Rather, the Board finds that the Veteran's claim for service connection for a kidney condition falls within the scope of his original claim for service connection for exposure to TCEs and PCEs and thus, is part and parcel to the claim on appeal.  See Boggs v. Peake, 520 F.3d 1330, 1335-36 (Fed. Cir. 2008) (claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury); cf. Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (the focus must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries, or whether it is evidence tending to substantiate an element of a previously adjudicated matter); Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an initial claim for a particular disability "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any . . . disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim.").  In light of case law, the issue of entitlement to service connection for exposure to TCEs and PCEs has been re-characterized to include consideration of a kidney disability.

Likewise, the February 2011 rating decision denied service connection for both asbestosis (claimed as breathing and lung problems) and shortness of breath, adjudicating the issues as two separate and distinct claims.  However, given the Veteran's contentions and the description of his symptomatology, the Board finds that his claim for shortness of breath encompasses all respiratory disabilities, to include COPD and asbestosis.  See Boggs, 520 F.3d, at 1335-36.  Therefore, the Board has re-characterized the claim for shortness of breath to encompass any respiratory disability that manifested during the appeal period.  See Clemons, supra.

Lastly, the appeal initially included a claim for service connection for posttraumatic stress disorder (PTSD).  An October 2016 rating decision granted the Veteran's service connection claim for PTSD and assigned a 50 percent disability rating.  As that reflects a full grant of benefits sought on appeal, the Board does not have jurisdiction over that issue.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disability and an anal abscess are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has renal cell carcinoma due to exposure to contaminated water at Camp Lejeune while on active duty.


CONCLUSION OF LAW

The criteria for service connection for kidney cancer have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, however, as the Board has decided that entitlement to service connection for renal cell carcinoma is warranted, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

Additionally, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to contaminated drinking water.  See M21-1, IV.ii.2.C.6.a.  VA now recognizes kidney cancer as being presumptively due to exposure to contaminated water at Camp Lejeune.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (proposed Sept. 9, 2016).  This rule became final, effective March 14, 2017, and amends 38 C.F.R. §§ 3.307 and 3.309.  See also M21-1, IV.ii.2.C.6.c.

In this case, the medical evidence shows that the Veteran has been diagnosed with renal cell carcinoma and continues to be treated for this condition.  The evidence also indicates that the Veteran was stationed at Camp Lejeune for more than 30 days while on active duty from 1964 to 1966.  VA has therefore recognized the Veteran's exposure to contaminated water at Camp Lejeune.  As such, under the newly amended 38 C.F.R. § 3.307 and 3.309, entitlement to presumptive service connection for renal cell carcinoma is warranted in this case.


ORDER

Entitlement to service connection for kidney cancer is granted.


REMAND

As for the remaining issues on appeal, the Board finds that additional development is required prior to appellate adjudication.

The Veteran avers that his shortness of breath and his anal abscess were caused by his exposure to asbestos, Agent Orange, and/or exposure to contaminated water at Camp Lejeune.

The Veteran's military personnel record establishes his service in both the Republic of Vietnam and Camp Lejeune, North Carolina.  Therefore exposure to both Agent Orange and contaminated water is conceded.

As for asbestos exposure, the Veteran contends that he was exposed to asbestos while stationed at both Camp Lejeune and Parris Island.  In support of his claim, he submitted excerpts from an Environmental Protection Plan and various articles, indicating that asbestos was present at both Camp Lejeune and Parris Island.  See Correspondence received on April 12, 2017.  Given this, the Board concedes that the Veteran was exposed to asbestos.

In light of the Veteran's exposures to Agent Orange, contaminated water and asbestos, a VA examination and medical opinion is required to determine the nature and etiology of the Veteran's claims.  

As it pertains specifically to the Veteran's claim for service connection for an anal abscess, the Veteran testified that in 1985, when first receiving treatment at Sentara General Hospital, his treating physician told him that his recurrent abscesses were due to chemical exposure.  The records from the Veteran's first surgery have not yet been obtained.  Upon remand, the AOJ should attempt to obtain either the records or the proper authorization from the Veteran to obtain these records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and his representative and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers referable to the treatment of the Veteran's claimed disabilities.  The AOJ should specifically attempt to obtain records from the Veteran's 1985 surgery at Sentara General Hospital.  The AOJ should send the Veteran a VA Form 21-4142 Authorization and Consent to Release Information and request that he provide either the records or authorization to obtain these records.  Attempts to obtain this information should be documented in the record.

2. Schedule the Veteran for an examination with the appropriate examination to determine the nature and etiology of his respiratory conditions.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review.  All tests and studies deemed necessary should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a) The examiner should list the Veteran's respiratory disabilities manifested since service.

b) For each respiratory disability diagnosed, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that any current respiratory disability had its onset during the Veteran's military service or is otherwise traceable thereto, including asbestos exposure, Agent Orange exposure, or exposure to TCEs and PCEs in contaminated water.

3. Schedule the Veteran for an examination with the appropriate examination to determine the nature and etiology of his anal abscess.  The claims folder and a separate copy of this remand should be made available to the examiner for review and the examiner should confirm that such records were available for review. All tests and studies deemed necessary should be accomplished. Upon review of the record and examination of the Veteran, the examiner should respond to the following:

a) Whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that the Veteran's recurrent anal abscess had its onset during the Veteran's military service or is otherwise traceable thereto, including asbestos exposure, Agent Orange exposure, or exposure to TCEs and PCEs in contaminated water.  The examiner is asked to comment as to whether there is any medical reason to accept or reject the Veteran's recollection of a physician attributing his anal abscess to chemical exposures.

As the record reflects that the Veteran is currently being treated for kidney cancer, if the Veteran is unable to make the VA examinations, the examiners are asked to render an opinion based on all the evidence in the claims file.

The examiners should provide a complete rationale for all opinions rendered.

4. After the development requested above has been completed to the extent possible, the entire record, including any additional records obtained, should again be reviewed, and the Veteran's service-connection claims should be readjudicated.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


